DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the corresponding handheld game controller" in line 17.  The claim also recites “a plurality of handheld game controllers” in line 9, “respective handheld game controllers” and “each handheld game controller” respectively in line 11.  The relationship between the limitation "the corresponding handheld game controller" and the other recitations related to handheld game controllers are unclear and there are antecedent basis issues.  Thus, deemed indefinite.  Claims 18, 19, 27, 28, and 29 has the same issues related to the limitation “the corresponding handheld game controller” as claim 17 as stated above.
Claim 17 recites the limitation “the corresponding game player” in lines 21-22.  However, the claim also recites “game players” in line 10.  The relationship between the limitation “the corresponding game player” and “game players” is unclear and there are antecedent basis issues.  Thus, deemed indefinite.  Claim 27 has the same issue as claim 17 as state above.
Claim 17 recites the limitation "the game software module" in pg. 3 line 1 of the claims.  However, the claim also recites “a game software” in line 1, and “game software module data” in lines 14-15, it is unclear whether the limitation "the game software module" is referring to different game software or one of previously mentioned recitations in the claim.  Thus, deemed indefinite.  Claim 27 has the same issue as claim 17 as state above.
All other dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claims 17 and 27.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-13, and 21-23 of U.S. Patent No. 9643083. Although the claims at issue are not identical, they are not patentably distinct from each other because the same key concepts are recited in each case.

Regarding claims 17 and 27 (of instant application)
A multi-player game system comprising (see Pat. 9643083, claims 1, 11, and 21) 
one or more game servers (see Pat. 9643083, claim 1 recites “a game server”) configured to run a game software to facilitate a multi- layer game, the one or more game servers further configured to provide display signals for displaying the multi-player game (see Pat. 9643083, claim 1); 
a display system having primary display means, the display system being configured to provide a primary game display of the multi-player game on the primary display means in response to the display signals (see Pat. 9643083, claim 1); and 
a communication controller for enabling communication between the game server and a plurality of handheld game controllers located in proximity to the primary display means such that the primary display means is visible to game players manipulating respective handheld game controllers, each handheld game controller comprising secondary display means and input means comprising a touch-sensitive layer overlaid on the secondary display means to form a touch-screen (see Pat. 9643083, claim 1); 
wherein the one or more game servers is configured to transmit game software module data corresponding to the multi-player game to each handheld game controller (see Pat. 9643083, claim 1, recites “wherein each handheld game controller has downloaded thereon a game software module prior to initiation of the multi-player game”, in both instances, game software module data is loaded onto each handheld game controller), wherein the game software module data enables (see Pat. 9643083, claim 1): 
the corresponding handheld game controller to provide a secondary game display on the secondary display means, the secondary game display including a first area corresponding to a first function (see Pat. 9643083, claim 1); and 
a first portion of the touch-sensitive layer overlying the first area to become active to enable participation in the multi-player game by the corresponding game player (see Pat. 9643083, claim 1), 
and wherein the secondary game display enabled by the game software module is complementary to the primary game display (see Pat. 9643083, claim 1).

Claims 18 and 28 (of instant application) wherein the game software module data enables the corresponding handheld game controller to process a player input selecting the first function by touching the first portion (see Pat. 9643083, claims 2, 12, and 22).

Claims 19 and 29 (of instant application) wherein the game software module data enables the corresponding handheld game controller to, in response to a player input selecting the first function by touching the first portion, 
provide the secondary game display including a second area corresponding to a second function, and 
a second portion of the touch-sensitive layer overlying the second area to become active (see Pat. 9643083, claims 3, 13, and 23).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-13, and 21-23 of U.S. Patent No. 9643083 in view of claim 1 of US Patent 9682317.

Claim 23 (of instant application) wherein the multi-player game system is a dynamically scalable system and the one or more game servers is configured to enable a variable number of game controllers to participate in the multi- player game (see Pat. 9682317, claim 1).

Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-13, and 21-23 of U.S. Patent No. 9643083 in view of claim 9 and 19 US Patent 11040275.

Claims 26 and 36 (of instant application) wherein the communication controller comprises a wireless transceiver, and the one or more game servers are configured to communicate with the plurality of handheld game controllers at least in part wirelessly (see Pat. 11040275, claims 9 and 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715